UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

THOMAS AND LESA CORBIN,
Plaintiff,
Case No. l:lS~cv-OOBQO-TSB
v.

EXPERIAN INFORMATION SOLUTIONS, INC.

 

 

 

Defendant.
ORDER OLDISMISSAL
WITH IB_EJUDICI<;AS TO E)£ERIAN INFORMA"IL)N SOLUTIONS.
INC.

Plaintiffs Thc)rnas and Lesa Corbin by counsel, and Defendant, Experian
Information Solutions, Inc. by counsel, having filed their Stipulation of Dismissal
With Prejudice Between Plaintiff and Defendant Experian Information Solutions,
Inc. AND THE COURT, having been duly advised, NOW FINDS that the same
should be granted

IT IS THEREFORE ORDERED that all claims of Plaintiffs Thomas and
Lesa Corbin against Defendant Experian Information Solutions, Inc. are
dismissed, with prejudice Plaintiffs Thornas and Lesa Corbin and Defendant
Experian Information Solutions, Inc. shall each bear its own costs and attorney’s
fees.

Date; l in l W'i'y<,¢ b @¢/<

Judge of United&tes District Court
Southern District of Ohio

